OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the practice of law by this court on March 13, 1957. In 1978 he was charged with violating canons 1, 6 and 9 of the Code of Professional Responsibility and section 155.35 of the Penal Law in placing funds from an estate in his special bank account which, on numerous occasions prior to distribution of the estate, contained insufficient funds to distribute to the legatees. Based upon *433these charges, we suspended respondent from the practice of law for a period of two years commencing February 28, 1979 (66 AD2d 426).
This proceeding was commenced on March 28, 1980 on the petition of the Grievance Committee of the Eighth Judicial District. The Grievance Committee charged that, subsequent to his suspension, respondent failed to notify one of his clients of the fact of his suspension, in violation of the rules of this court relating to suspended attorneys. The Grievance Committee also charged that respondent has violated canons 1, 6 and 9 of the Code of Professional Responsibility and section 155.35 of the Penal Law in drawing funds from a client’s bank account for respondent’s own use and benefit. Respondent failed to file an answer to the charges, did not appear on the return date, and did not submit any papers on this application. "Such inaction is not only construed to constitute an admission of the charges but also an indifference to the consequences of an adverse determination” (Matter of Power, 40 AD2d 133, 135; Matter of Krieger, 38 AD2d 238, 239).
Respondent has demonstrated his unfitness to continue as a member of the Bar of this State and should be disbarred.
Cardamons, J. P., Simons, Hancock, Jr., Schnepp and Witmer, JJ., concur.
Order of disbarment entered.